Orders, Supreme Court, Bronx County (Paul Victor, J.), entered on or about August 10, 2009 and November 18, 2009, respectively, which denied defendants’ motions to dismiss the complaint, unanimously reversed, on the law, without costs, and the motions granted. The Clerk is directed to enter judgment dismissing the complaint.
Plaintiff’s claims of defamation, wrongful discharge and intentional infliction of emotional distress are preempted by section 301 of the federal Labor Management Relations Act of 1947 (29 USC § 185), because they require interpretation of a collective bargaining agreement (Griffiths v Triangle Servs., Inc., 59 AD3d 278 [2009]). Concur—Andrias, J.P., Sweeny, Renwick, Abdus-Salaam and Manzanet-Daniels, JJ.